 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      MICHAEL J. HICKS,                              Case No. 1:18-CV-01481-AWI-EPG
 9
                         Plaintiff,                  ORDER APPROVING STIPULATION TO
10
                                                     TREAT PLAINTIFF’S MOTION TO
             v.                                      WITHDRAW FROM SETTLEMENT
11
                                                     AGREEMENT AS WITHDRAWN AND
      H. ROBLES, et al.,
12                                                   CONFIRMING THAT THE PARTIES’
                         Defendants.                 SETTLEMENT AGREEMENT AND RELEASE
13                                                   SHALL REMAIN IN EFFECT
14
                                                     (ECF Nos. 87, and 89)
15

16

17          Plaintiff is a state prisoner who proceeded pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The parties reached a settlement agreement and filed a

19   stipulation for voluntary dismissal of all of Plaintiff’s claims on September 10, 2019. (ECF No.

20   84.)

21          On October 21, 2019, Plaintiff filed a motion to withdraw from the settlement agreement.

22   (ECF No. 87.)

23          The Court asked Defendants for a response to Plaintiff’s request to withdraw from the

24   settlement agreement, and Defendants filed a response on November 6, 2019. (ECF No. 89.) The

25   response indicates that the parties met and conferred regarding Plaintiff’s motion to withdraw and

26   the parties agreed that Plaintiff would withdraw his motion and that the Settlement Agreement

27   and Release would remain in effect. Defendants attach the authenticated and signed stipulation to

28   their response to the motion to withdraw.
                                                       1
 1          The stipulation indicates that Plaintiff had misunderstood a CDCR Form 22

 2   “Inmate/Parolee Request for Interview, Item or Service” correspondence he received from an

 3   employee of the CDCR who works in the High Desert State Prison Trust Account Office,

 4   regarding the procedure for making deductions for Prison Litigation Reform Act (“PLRA”)

 5   obligations.

 6          After a telephonic meet and confer with Defendants’ counsel on October 24, 2019,

 7   Plaintiff is satisfied that he misunderstood the correspondence and agrees that the Settlement

 8   Agreement and Release should remain in effect.

 9          Through the stipulation, Plaintiff requests to withdraw the pending “Request to Withdraw

10   from Settlement Agreement and to Reopen Case.” (ECF No. 87) without prejudice. Plaintiff

11   reserves the right to reinstate the subject motion at a later date. Defendants agree to Plaintiff’s

12   request and the parties also agree that the previously-entered Settlement Agreement and Release

13   shall remain in effect.

14          Upon review of the stipulation, the Court finds good cause to approve it. Accordingly, in

15   accordance with the parties’ stipulation (ECF No. 89, Exhibit A), IT IS ORDERED that:

16          1. Plaintiff’s Motion to Withdraw from Settlement Agreement (ECF No. 87.) is to be

17               treated as WITHDRAWN, without prejudice; and

18          2. The parties Settlement Agreement and Release shall remain in effect.

19   IT IS SO ORDERED.
20
        Dated:      November 19, 2019                            /s/
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
